Citation Nr: 1421024	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, status post lumbar fusion, currently evaluated as 20 percent disabling prior to July 28, 2009, and 20 percent disabling beginning November 1, 2009.

2.  Entitlement to a separate compensable evaluation for residual scar of lumbar spine disability, status post lumbar fusion.
    

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to November 1974 and from February 1976 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this regard, the Board observes that the Veteran filed a claim for an increased rating for his low back disability in October 2008.  In a January 2009 rating decision, the RO continued the 20 percent rating for the low back disability as well as the 10 percent ratings for bilateral lower extremity radiculopathy of the sciatic nerve.  Thereafter, the Veteran filed a claim for a temporary total evaluation for surgery conducted on his low back and a claim for an increased rating for his low back disability.  See August 4, 2009 and August 31, 2009 statements.  An October 2009 rating decision granted the Veteran a temporary total evaluation; however, a February 2010 rating decision proposed to reduce the Veteran's 20 percent schedular rating.  Ultimately, after a reduction, a January 2011 rating decision restored the 20 percent rating.  Thereafter, in February 2011, the Veteran filed a notice of disagreement with the assigned 20 percent rating.  The Board finds that the Veteran had a pending claim (August 31, 2009) for an increased evaluation for his 20 percent rating of his low back disability, and that evidence of the Veteran's surgery submitted in August 2009 constitutes new and material evidence received prior to the expiration of the appeal period so will be considered as having been filed in connection with the October 2008 claim that was pending at the beginning of the appeal period notwithstanding the RO's characterization of the procedural history.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

As noted above, in a October 2009 Rating Decision, the RO awarded a 100 percent temporary rating for the Veteran's lumbar spine disability from July 28, 2009 to October 31, 2009 for a period of convalescence after the Veteran's lumbar spine surgery, and continued the assigned 20 percent rating from November 1, 2009.  

The requested hearing was conducted in March 2012 by the undersigned.  A transcript is associated with the claims file.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents contained within are either duplicative or not relevant to the issues on appeal.

The issue of entitlement to a separate compensable evaluation for residual scar of lumbar spine disability, status post lumbar fusion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 28, 2009, the Veteran's lumbar spine disability was manifested by pain, with forward flexion limited to 55 degrees at worst.  There was no ankylosis of the lumbar spine, and there were no physician prescribed incapacitating episodes.

2.  Beginning November 1, 2009, there is persuasive medical opinion evidence of record that shows that the Veteran's lumbar spine disability has been manifested by pain, with forward flexion limited to 20-25 degrees.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2009, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2013).

2.  Beginning November 1, 2009, the criteria for a rating of 40 percent, but no more, for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a September 2009 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran's claim was last readjudicated in a November 2011 statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, October 2009, December 2009, and December 2010 VA/QTC examination reports, and statements from the Veteran, his wife, and his representative.  In response to the VA/QTC examination reports, the Veteran submitted private evaluation reports. The Board finds that there is sufficient adequate evidence of record to evaluate the disability.  Lastly, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher disability rating for his lumbar spine disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as 10 percent disabling from November 1, 1995, 20 percent disabling from June 30, 2004, 100 percent from July 28, 2009, and 20 percent from November 1, 2009.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Private and VA treatment records dated from 1997 to 2011 show that the Veteran has received intermittent treatment for low back pain.  

By way of history, the Board observes that the Veteran underwent a VA examination of his lumbar back disability in February 2008.  (This examination was considered in connection with the final April 2008 rating decision.)  The Veteran wore a brace for ambulation due to pain and instability.  The Veteran reported his pain as a 10 in severity on a scale from 1 to 10.  The Veteran reported experiencing an incapacitating episode in May 2007 for 3 days.  

Range of motion testing showed the Veteran had forward flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees on each side and right and left rotation to 15 degrees on each side.  Pain began at 0 degrees for each portion of the examination.  The examiner additionally noted that the joint function of the spine was additionally limited by the pain after repetitive use.  He stated that the pain limited the joint by 20 additional degrees.  Neurological testing showed that the Veteran's motor and sensory functioning of his upper extremities were within normal limits.  The examiner found signs of intervertebral disc syndrome affecting the Veteran's lower extremities, including a sensory deficit of the right lateral leg; the intervertebral disc syndrome did not cause any bowel, bladder, or erectile dysfunction.  

Thereafter, treatment records show the Veteran underwent a lumbar disc surgery in July 2009.  The private treatment records show that an orthopedic physician, Dr. C.B., performed the operation, a posterior lumbar interbody and posterolateral fusion from L4 to the sacrum, to alleviate the Veteran's low back pain.  Treatment records following the surgery indicate that the Veteran recovered well; Dr. C.B. noted that the Veteran had done "remarkably well" in an October 2009 treatment note.  In the same note, the physician stated that the Veteran was "quite restricted" with range of motion.  

Then, in October 2009, the Veteran was provided a VA examination regarding his lumbar back disability.  At that time, the Veteran complained of stiffness, spasms, decreased motion, numbness, and weakness.  He denied fatigue and paresthesia as well as erectile, bowel, and bladder dysfunction.  He reported the pain as "constant" and "moderate," but explained that it can be exacerbated with physical activity.  He also reported experiencing flare ups, which the Veteran reported limited his range of motion.  The Veteran reported experiencing one incapacitating episode in July 2009.  

Upon examination, the examiner found that the Veteran's posture and gait were within normal limits.  His walking was steady and he did not require the use of any assistive devices.  Examination revealed no evidence of radiating pain on movement and there were no signs of muscle spasms.  There was tenderness and guarding; but, the examiner noted that the guarding did not produce an abnormal gait.  Muscle tone was normal; there was no atrophy in the limbs and no ankylosis of the spine.  Range of motion testing showed that the Veteran had forward flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees on each side, and left and right rotation to 25 degrees on each side.  There was no additional loss of range of motion on repetitive use testing.  The examiner indicated that there were no signs of lumbar intervertebral disc syndrome.  The lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ bilaterally.  The examiner changed the diagnosis of the Veteran's back disability to facet degenerative joint disease of the lumbar spine status post lumbar fusion with scar, given the Veteran's July 2009 surgery.  

The Veteran was provided another VA examination of his lumbar spine condition in December 2009.  The Veteran's subjective complaints remained the same as his October 2009 examination.  The Veteran reported experiencing an incapacitating episode in July 2008 that lasted 42 days.  He also indicated that he had difficulties with walking and bending.  

Upon examination, the examiner found that the Veteran's posture and gait were within normal limits.  Range of motion testing showed the Veteran had forward flexion to 70 degrees, with pain beginning at 45 degrees; he had extension to 20 degrees, right and left lateral flexion to 25 degrees on each side, and right and left rotation to 25 degrees on each side.  The examiner found that there were no sensory deficits in the lumbar spine.  The lower extremity reflexes were knee jerk 2+ and ankle jerk 2+ bilaterally.  The examiner described the condition as active; the subjective factors were pain and scarring; the objective factors were scarring and painful and restricted range of motion.  The examiner noted that the Veteran's condition affected the Veteran's ability to lift and bend. 

In August 2010, Dr. C.B., the orthopedic physician who performed the Veteran's back surgery, performed a range of motion examination on the Veteran in August 2010.  At that time, he noted that the Veteran had forward flexion to about 20-25 degrees, extension to 5 degrees, and 10 degrees to either side.  He indicated that the Veteran had normal strength in both lower extremities and that the Veteran ambulated well.  Additionally, the physician discussed the Veteran's October 2009 and December 2009 VA examinations, and he indicated that it was not possible for the Veteran to have the range of motion shown by those examinations.  Specifically, he stated that "75 degrees of forward flexion and a combined range of motion" is not possible "in the setting of diffuse idiopathic skeletal hyperostosis" which the Veteran has.  He went on to state that the Veteran "probably only has five to seven degrees of range of motion of the entire lumbar spine due to the fact that he is autofused at every level from T11 to L4 level exploding the L2-L3 level."  He went on to say that the only flexion that the Veteran has is flexion that is allowed from his hip joints.  

The Veteran was afforded another VA examination in December 2010.  The examiner noted the Veteran's history regarding his lumbar spine disability, including the surgery the Veteran had in July 2009.  The Veteran continued to complain of pain, and described his pain as 8 out of 10 in severity.  He indicated that his daily activities are affected by his pain because he is unable to do activities that involve bending, walking, prolonged standing, or lifting more than 10 pounds.  The Veteran stated that his employment was not affected by his back disability.  The Veteran denied bowel and bladder dysfunction.  He stated that his condition had improved since the surgery; he reported using a back brace and a cane or walking stick on occasion.  He stopped receiving cortisone shots after his surgery.  He also denied flare-ups or incapacitating episodes within the year prior to the examination.  

Upon examination, the examiner found that the spine had a normal appearance.  The examiner noted the Veteran's scar from the previously-discussed back surgery.  Range of motion testing revealed the Veteran had forward flexion to 45 degrees, side tilt left and right to 20 degrees, rotation left and right to 35 degrees, and extension to 10 degrees.  No additional limitation of motion was shown upon repetitive use testing.  There was a mild paraspinous spasm between L1 and L2 on the right side.  The examiner found the lower extremities had normal muscle strength, mass, and tone.  The deep tendon reflexes were 2+ at the knees and 1+ at the ankles, bilaterally.  The Veteran could walk on his heels and toes, squat and rise, and his gait was normal.  The examiner diagnosed the Veteran with lumbar spine degenerative disk disease, postoperative fusion.  Significantly, the examiner noted that she could not "comment upon discrepancies" between the examination reports from the Veteran's previous VA examinations and those of his private physician without resorting to speculation.  

Prior to July 28, 2009, the Veteran's lumbar spine disability was manifested by pain and forward flexion to 55 degrees, at worst [i.e., 75 degrees minus only additional functional loss of 20 degrees on repetitive use notwithstanding that pain began at 0 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively)].  There were no objective findings of ankylosis at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Thus, the Board finds that the Veteran's disability did not warrant a rating in excess of 20 percent prior to July 28, 2009.

Then, at the August 5, 2010 private examination, the Veteran's forward flexion of the thoracolumbar spine was shown to be 20-25 degrees, which meets the criteria for a 40 percent rating.  The Board recognizes that the October 2009, December 2009, and December 2010 VA examinations showed the Veteran to have a greater range of forward flexion of his thoracolumbar spine than the August 5, 2010 examination. 

However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the medical opinion proffered by the Veteran's private orthopedic physician constitutes persuasive medical evidence as to the Veteran's current disability including during flare-ups.  The Board observes that Dr. C.B. is an orthopedic physician that performed the surgery on the Veteran's lumbar spine.  Additionally, Dr. C.B. provided a thorough rationale for his opinion, stating specifically that the Veteran's range of motion of his lumbar spine was reduced by the surgery.  The December 2010 VA examiner was unable to explain the discrepancies between the government examinations and the private examinations. As such, the Board affords the August 5, 2010 opinion probative weight.

The Board also notes that there are assertions that Dr. C.B. did not use a goniometer to measure the Veteran's range of motion of his lumbar spine on August 5, 2010.  Specifically, the RO afforded the private physician's opinions less probative value because the treatment records do not specifically indicate that the physician used the goniometer to test range of motion.  During the March 2012 hearing before the undersigned, however, the Veteran reported that the private physician used the appropriate device to measure the Veteran's range of motion.  The Board notes that lay persons are competent to report information of which they have personal knowledge, i.e., information that they can gather through their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To this end, the Board finds the Veteran's statements regarding his private physician's use of a goniometer to be competent and credible as the Veteran has witnessed the use of this device having undergone VA/QTC examinations whose protocols require the use of this device.  Thus, the Veteran has personal knowledge of what the device looks like and how it is used.     

Given the above, the Board finds that the private examination from August 5, 2010 is adequate for purposes of rating this claim and that the Veteran is entitled to a rating of 40 percent from November 1, 2009.  See 38 C.F.R. § 3.326 (2013) ("Provided that it is otherwise adequate for rating purposes, a statement from a private physician may be accepted for rating a claim without further examination.").

Each of the examiners noted the range of motion was not additionally limited by fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned for the period before July 28, 2009 or the 40 percent assigned for the period since November 1, 2009.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Board notes that during his February 2008 VA examination, the Veteran reported having an incapacitating episode that lasted 3 days in May 2007.  During his October 2009 VA examination, the Veteran reported an incapacitating episode from July 2009, which he reported lasted 9 days.  During his December 2009 VA examination, the Veteran reported experiencing an incapacitating episode lasting 42 days in July 2008.  Finally, during his hearing, the Veteran reported having incapacitating episodes about once a month, each lasting approximately three days.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Except for the time period following the Veteran's lumbar spine surgery in July 2009, there is no objective medical evidence that corroborates the Veteran's contention that he experienced incapacitating episodes requiring bedrest.  There is no evidence in the claims file that bed rest was prescribed by a physician.  Under the regulation, it is not enough that the Veteran took to his bed; rather, a physician must have prescribed the bed rest for the requisite period of time.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran reported radiating back pain during the course of the appeal.  The Board notes that the Veteran is in receipt of separate ratings for the neurological manifestations of his back disability which are not on appeal.  As such, no additional discussion is required regarding this issue.  

The Board has also considered whether the Veteran's back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's rating for his lumbar spine disability contemplates his orthopedic manifestations of his spine disability, as well as his functional impairment.  Additionally, he is in receipt of a separate rating that contemplates the neurological manifestations of his disability.  As a result, the evidence shows that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, while the Veteran has indicated that his back disability affects his work, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to a rating greater than 20 percent for a lumbar spine disability prior to July 28, 2009 is denied.

Entitlement to a rating of 40 percent, but no more, for a lumbar spine disability from November 1, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The October 2009, December 2009, and December 2010 VA/QTC examination reports show evaluation of the Veteran's surgical scar from his back surgery revealed normal findings.  At the March 2012 Board hearing, however, the Veteran contended that this surgical scar was symptomatic.  The Board finds that the Veteran should be afforded a scar examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his residual scar of the lumbar spine disability, status post lumbar fusion.  The claims file should be made available to the examiner for review. The examiner must confirm in his/her written report that he/she conducted a review of the claims file.  Any and all indicated studies, tests, and evaluations should be performed.  The examiner is requested to identify the location, size, and visible appearance of any surgical scar, to include noting any adherence, tenderness, ulceration, limited motion, or functional impairment resulting therefrom.  The examiner should also comment upon whether the scarring is painful, tender, superficial, poorly nourished, unstable, or deep.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


